HARLON WHITE and EDNA G. WHITE, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentWhite v. CommissionerDocket No. 465-72United States Tax CourtT.C. Memo 1974-146; 1974 Tax Ct. Memo LEXIS 172; 33 T.C.M. (CCH) 652; T.C.M. (RIA) 74146; June 10, 1974, Filed.  *172  Harlan White, pro se Juandell D. Glass, for respondent TANNENWALDMEMORANDUM FINDINGS OF FACT AND OPINION TANNENWALD, Judge: Respondent determined a deficiency of $90.47 in petitioners' income tax for the calendar year 1970.  The deficiency was based upon the disallowance of certain expenditures for travel, protective clothing, tools, and equipment.  Petitioners are husband and wife and resided in Fayetteville, Ohio, at the time of the filing of the petition herein.  Petitioners' 1970 return showed an overpayment of $792.66 and contained a request that the amount be refunded to them.  Instead of making the requested refund, respondent applied $364.28 and $417.61 to amounts of Federal income taxes claimed to be owed by petitioners for 1968 and 1969, respectively.  The balance of $10.77 was refunded by check to petitioners.  As a result of an audit of the 1970 return, the following deductions were disallowed: $262.28 out of $1,680.00 travel expenses ($1,417.72 was allowed) 150.00 safety and protective equipment (uniforms) 150.00 small expendable tools Petitioner, Harlon White, was the only witness at the trial.  His principal complaint was the fact that*173  a refund for 1970 claimed on his joint return had almost entirely been utilized by respondent to offset claimed tax liabilities for 1968 and 1969.  As the Court explained to him, this is a matter over which we have no jurisdiction.  If petitioners have a claim respecting such application of the 1970 refund, they must seek to enforce it in another forum.  As far as the disputed items for 1970 are concerned, the evidence submitted does no more than permit an allowance of deductions of $50 for uniforms and $50 for small expendable tools.  We find that petitioner is entitled to deductions in these amounts.In all other respects, respondent's determination is sustained.  Decision will be entered under Rule 155.